Citation Nr: 1106788	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-37 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for migraine 
headaches. 

2.  Entitlement to an initial evaluation beyond 10 percent for 
epilepsy. 

3.  Entitlement to service connection for residuals of a heat 
stroke. 

4.  Entitlement to service connection for residuals of heat 
exposure.  

5.  Entitlement to a total disability rating based on 
unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1982 
to April 1990 and for June 2004 to September 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his claim.  
A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The record shows that the Veteran was last issued a supplemental 
statement of the case (SSOC) in July 2009.  Subsequent to that 
issuance, VA records dated from September 2009 to June 2010 and 
private records dated from 2004 to 2008 have been associated with 
the claims file.  This evidence pertains to the issues on appeal.  
An SSOC addressing these records has not been sent to the Veteran 
and the record does not show that the claims have been reviewed 
in light of the additional evidence.  These records must be 
reviewed by the RO in the first instance.  See 38 C.F.R. §§ 
19.31, 19.37 (2010).  

Additionally, the Veteran has indicated that as to his seizure 
disorder, there has been an increase in symptoms since he was 
last examined.  When he was examined by VA in September 2008 as 
well as during private evaluation in February 2008, he stated 
that he had not had a seizure since he was placed on Dilantin in 
2006.  However he has testified in August 2010 that he had had 
four seizures in the last year.  A current VA examination should 
be conducted to evaluate the current manifestations of the 
Veteran's seizure disorder.  See 38 C.F.R. § 3.327(a) (2010).  
Further, the Veteran has stated that he has headaches which occur 
once or twice a week and last from 12 to 36 hours on VA 
examination in September 2008.  He testified that he has 
headaches once a week which are prostrating and which last from 2 
to 48 hours.  As there is some question as to the frequency and 
duration of his headaches the Veteran should be examined by VA 
for current documentation and description of his headaches.  
Where the record does not adequately reveal the current state of 
disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule an examination whenever evidence indicates 
that there has been a material change in disability or that the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010); 
see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Veteran has also claimed that he has residuals of heat stroke 
as well as residuals of a stroke related to his inservice 
complaints of fatigue and dehydration.  It is also noted that he 
had an MRI of the brain in 2006 during service that showed a 
prior ischemic event with an old CVA.  He states that he has 
various neurological complaints including dizziness, tremors, and 
extremity tingling which he attributes to heat stroke and/or 
stroke.  The Veteran has not undergone a VA examination to 
determine the current manifestations of his claimed disorders and 
the relationship, if any, between any diagnosed disorders and his 
service.  The absence of a medical opinion addressing this issue 
requires remand for an examination and medical opinion.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

When evidence of unemployability is submitted during the course 
of an appeal from an assigned disability rating, a claim for 
entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected disabilities 
(TDIU) will be considered "part and parcel" of the claim for 
benefits for the underlying disability.  In such cases, a request 
for a TDIU is not a separate "claim" for benefits but, rather, is 
an attempt to obtain an appropriate disability rating, either as 
part of the initial adjudication of a claim or as part of a claim 
for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  

The Veteran has stated that he is unemployable due to his 
service-connected disabilities.  Accordingly, the issue of a TDIU 
has been raised by the evidence of record in this case, and it 
must be included in the adjudication of the Veteran's claim for 
an initial compensable ratings.  In Friscia v. Brown, 7 Vet. App. 
294, 297 (1994), the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service- 
connected disability has on the ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (2010); Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Upon remand, the RO/AMC should conduct all appropriate 
development, to include providing the Veteran with VCAA- 
compliant notice as to a TDIU, obtaining any pertinent 
outstanding post-service treatment records, and obtaining a VA 
examination or opinion as to the effect of such disabilities on 
his employability.  

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA- 
compliant notice regarding his claim for a 
TDIU.  If any outstanding treatment 
records are identified, after obtaining 
any necessary releases, request copies of 
such records.  All requests and all 
responses, including negative responses, 
must be documented in the claims file.  
All records received should be associated 
with the claims file.  If any records 
cannot be obtained after reasonable 
efforts have been expended, the Veteran 
should be notified and allowed an 
opportunity to provide such records.  

2.  Thereafter, schedule the Veteran for an 
examination to evaluate his migraine 
headaches.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any necessary special studies 
or tests are to be accomplished.   
Examination findings should be clearly set 
forth to allow for application of VA rating 
criteria. 

The following questions should be 
addressed: (a) Does the Veteran currently 
have very frequent completely prostrating 
and prolonged attacks productive of severe 
economic inadaptability?; (b) Does the 
Veteran currently have characteristic 
prostrating attacks occurring on an average 
once a month over the last several months?; 
(c) Does the Veteran currently have 
characteristic prostrating attacks  
averaging one in 2 months over the last 
several months?; and/or (d) does the 
Veteran currently have less frequent 
attacks?  

The examiner should comment on whether or 
the extent to which this disability impacts 
the Veteran's daily activities and his 
employment.  A complete rationale must be 
provided for all opinions rendered.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

3.  Then, schedule the Veteran for a VA 
neurological examination by an appropriate 
physician for the purpose of determining 
the current severity of his service-
connected seizure disorder.  The claims 
folder and a complete separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  As regards 
the requested examination, all pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  

The examiner should state, on average, how 
many major and minor seizures the Veteran 
has had in the past two years, past six 
months, and past week.  The examiner should 
state how often the Veteran has a major 
seizure and how often he has a minor 
seizure.

The examiner should comment on whether or 
the extent to which this disability impacts 
the Veteran's daily activities and his 
employment.

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, he or she 
should expressly indicate this and provide 
a supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  

4.  The Veteran should next be scheduled 
for VA examinations to determine the effect 
of all of his service-connected 
disabilities on his employability.  The 
claims folder should be made available to 
the examiner.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran is unable to 
secure or maintain substantially gainful 
employment solely as a result of his 
service connected disabilities.  The 
examination report must include a complete 
rationale for all opinions and conclusions 
reached.  

5.  The Veteran should also be evaluated 
for residuals of a heat exposure and for 
residuals of a stroke by the appropriate VA 
examiner(s) to determine the nature and 
etiology of the Veteran's complaints.  The 
claims file and a copy of this remand must 
be made available to the examiner for 
review and the examiner must indicate in 
the examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  The 
examiners should offer an opinion with 
complete rationale as to whether any 
diagnosed disorder is found as a residual 
of heat exposure and/or stroke and if so 
whether it is at least as likely as not 
that the disorder is related to the 
Veteran's service.  

6.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

7.  Following completion of the above, the 
claim should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case which includes review of all 
evidence associated with the file since the 
issuance of the last SSOC in July 2009, and 
be provided an opportunity to respond.  The 
claim should be returned to the Board as 
warranted.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


